10.92a
Gene Logic 2007 Performance Year "At Risk" Incentive Compensation Plan Document


I. Purpose


The purpose of the Plan is to provide an incentive opportunity to eligible
employees of Gene Logic Inc. that drive performance towards the achievement of
individual and divisional business targets in 2007.


II. Plan Period


The Plan period is January 1 - December 31, 2007.


III. Eligibility


Employees must meet the following requirements to be eligible for the program:

 
·
full-time (i.e. working at least 30 hours per week or more)

 
·
non-commissioned

 
·
commencing full-time employment by 9/30/2007

 
·
employed in DRD, or

 
·
employed in Shared Services and have been notified in writing of eligibility for
an at-risk ICP for 2007 (eligible members of Shared Services as of April 1, 2007
are listed n Exhibit B hereto) , or

 
·
designated Tier 1 executives as per individual Executive Employment Agreement



Eligibility equates only to the opportunity to earn an award. Refer to section
VI for more detail on the determination of individual awards.


Eligibility also requires that the employee be an employee of Gene Logic as of
December 31, 2007 as described in Section VIII


IV. Individual Award Target


Annual individual incentive targets for each eligible employee are set, based on
the job grade assigned to each employee, as a percentage of such employee’s
weighted-average base salary for the performance year as reflected in the chart
below. The job grade assigned to an eligible employee on 12/31/2007 determines
the appropriate annual target for such employee. The target is set based on
achievement of 100% of the applicable performance plan goals.
 
1

--------------------------------------------------------------------------------


 


Refer to Section V for information regarding how these targets relate to
incentive pool funding.


PROFESSIONAL
SCIENTIFIC
MANAGEMENT
NONEXEMPT
ANNUAL TARGET
(Certain exceptions exist)
 
P99
 
M00
 
Varies
 
P07, P08
SC08, SC09, SC10
M06, M07, M08
 
13.00%
 
P05, P06
SC06, SC07
M04
 
10.50%
 
P03, P04
SC04, SC05
M01, M03
 
8.00%
 
P01, P02
SC02, SC03
 
 
6.00%
 
 
 
 
N01 - N06
5.00%
 



V. Funding the Incentive Pools


Gene Logic's incentive baseline pool (assuming “at plan” performance) will be
funded as follows:


The sum of the 12/31/07 weighted-average annual base salary for each eligible
employee multiplied by each such employee’s 12/31/07 individual incentive
target.


To determine the actual incentive pool, this baseline pool will be modified, up
or down, based on actual Gene Logic performance against business objectives.
These objectives consist of multiple factors whose weighting varies. A complete
list of performance objectives and their particular weighting is attached in
Appendix A.
 
VI. Determination of Individual Awards


Actual individual awards will generally be determined within each actual
incentive pool based on individual performance, pro-ration for length of service
including leaves-of-absence, and contribution relative to other members of that
division/department, and other factors.


Individual performance and contribution will be assessed by management primarily
using Gene Logic’s Performance Excellence Program in which a Personal
Performance Factor will be determined for each employee. The application of the
Personal Performance Factor to an eligible employee’s incentive opportunity may
result in an actual incentive that could be less than target, including zero;
equal to target; or more than target, but the sum of individual awards in any
division or group may not exceed the aggregate pool for such division or group
and the sum of individual awards for all eligible employees of Gene Logic may
not exceed the overall company incentive pool. The chart below illustrates the
guidelines provided to management regarding the PPFs, but the final decision as
to the amount of the actual incentive award for any employee is determined by
the department manager or by his or her designated representative, subject to
that department manager’s and the CEO's final approval.


The determination as to whether and to what degree Company and divisional
targets are achieved and the payments to executive officers of the Company and
any other officers that report directly to the Chief Executive Officer must be
approved by the Compensation Committee of the Board of Directors. Any payment
hereunder to the Chief Executive Officer must also be approved by the Board if
Directors.
 
2

--------------------------------------------------------------------------------


 
[a1092graphic.jpg]
 


VII. Payout of Awards


Awards are scheduled to be paid out in the 1st quarter of 2008.


To be eligible to receive an award, on the last working day of the Plan period
(12/31/2007, an employee must be an active, full-time employee or on a leave
status approved by Human Resources. Employees whose employment by Gene Logic
terminates, whether voluntarily or involuntarily, after the last working day of
the Plan period and employees who are on an approved leave status on the last
working day of the Plan period, but in either such case before the actual payout
of awards, are eligible to receive an incentive award, subject to the provisions
in paragraph VI above, and without penalty solely for having left employment by
Gene Logic after the last working day of the Plan period.


Gene Logic incentive pools and Personal Performance Factors cannot be calculated
until after the end of the Plan period. Therefore, eligible employees whose
employment terminates, either voluntarily or involuntarily, prior to the end of
the Plan period will not be eligible for any award under this Plan.


All award payouts will be subject to applicable payroll tax and benefits
withholdings.


VIII. Amendment or Termination of the Plan


Gene Logic reserves full power and discretion to administer, construe, and
interpret the Plan and to determine all issues regarding eligibility and amount
of payment. Gene Logic may amend, supplement, supersede or terminate this Plan
at any time at the discretion of executive management and/or Gene Logic’s Board
of Directors or its Compensation Committee. The Board of Directors or its
Compensation Committee may also determine if and how extraordinary events will
be taken into account in determining how such extraordinary events will affect
the Plan and whether and to what degree the plan will be funded. Further, the
terms and conditions of the Plan may be altered or eliminated in subsequent
years.
 
3

--------------------------------------------------------------------------------


 
IX. Relationship of Plan to Employment


This plan is not intended to create a term of employment between any employee
and Gene Logic or any right to continuation of employment by Gene Logic during
the Plan Period. Employment of any individual at Gene Logic may be terminated by
either Gene Logic or the individual, with or without cause, at any time.


X. Country Specific Laws


Where local law requires any modification to what is prescribed in this Plan in
terms of incentive eligibility, guidelines and/or payout of awards, local law
must be adhered to. However, Gene Logic reserves the right, to the extent
permitted or not prohibited by such law, to determine how the plan shall be
modified to comply with such law or whether to provide alternate consideration
as determined by Gene Logic in lieu of the incentive award herein specified.


XI. Approvals:


/s/ Al Risdorfer
   
Al Risdorfer
 
04/25/2007
Vice President of Human Resources
               
/s/ Philip L. Rohrer, Jr.
   
Philip L. Rohrer, Jr.
 
04/25/2007
Chief Financial Officer
               
/s/ Charles L. Dimmler, III
   
Charles L. Dimmler, III
 
04/25/2007
CEO & President
   



Approved by resolution of the Compensation Committee of the Board of Directors
of Gene Logic Inc. 04/25/2007.
 
 
4